

117 HR 4177 IH: Expanding Opportunity Zones Act of 2021
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4177IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Mr. Hagedorn (for himself, Mr. Balderson, Mrs. Hinson, and Mr. Duncan) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the number of designated qualified opportunity zones, to extend the periods of election and deferral with regard to such zones, and for other purposes.1.Short titleThis Act may be cited as the Expanding Opportunity Zones Act of 2021. 2.Opportunity zones(a)Increase to number of qualified designated opportunity zones(1)In generalSection 1400Z–1(d)(1) of the Internal Revenue Code of 1986 is amended by striking 25 percent and inserting 30 percent.(2)ExceptionSection 1400Z–1(d)(2) of such Code is amended by striking 25 and inserting 30.(b)Extension of determination periodSection 1400Z–1(c)(2)(B) of such Code is amended by striking Tax Cuts and Jobs Act and inserting Expanding Opportunity Zones Act of 2021. (c)Extension of election periodSection 1400Z–2(a)(2)(B) of such Code is amended by striking December 31, 2026. and inserting December 31, 2029.. (d)Extension of deferral of gain investedSection 1400Z–2(b)(1)(B) of such Code is amended by striking December 31, 2026. and inserting December 31, 2029.(e)Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act.